Citation Nr: 0807099	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  03-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for constipation, to 
include as secondary to a service-connected disability.

2.  Entitlement to service connection for the residuals of 
breast augmentation surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1993 to June 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and November 2003 rating 
decisions by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board, among 
other things, remanded the issues on appeal for additional 
development in August 2006.

The Board notes that the veteran's November 2001 
correspondence may be construed as raising a service 
connection claim for depression as a result of breast 
augmentation surgery.  While this issue was not previously 
recognized as a separate issue for adjudication, the opinion 
of a February 2007 VA mental disorders examiner has 
identified a specific disability possibly related to 
treatment during service.  It is significant, however, that 
there appears to be some inconsistent evidence as to the 
cosmetic outcome to the veteran's surgery during active 
service.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held that VA is 
obligated to consider all issues reasonably inferred from the 
evidence of record.  Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992).  Therefore, this matter is referred to the RO for 
appropriate action.  

The issue of entitlement to service connection for 
constipation is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The persuasive evidence of record demonstrates that the 
veteran has residual sebaceous cysts to her bilateral breast 
scars as a result of breast augmentation during active 
service.


CONCLUSION OF LAW

Sebaceous cysts to the bilateral breast were incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in May 2002 and September 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing her claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate her claims, and requested that she 
send in any evidence in her possession that would support her 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in September 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence as 
to this issue would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Service Connection Claim
Factual Background

Service treatment records show that in July 1999 the veteran 
underwent bilateral breast augmentation.  August 1999 records 
show that she subsequently developed contractures and 
underwent a reversion of the implant scars.  A February 2000 
operation report noted contractures which had resulted in a 
poor cosmetic outcome.  A physical examination at that time 
revealed significant scar tissue surrounding both areola with 
palpable contractures bilaterally and lateral displacement of 
the left breast implant.  The procedures performed included 
capsulotomy to the bilateral breasts and scar revision to the 
bilateral breasts.  The veteran's March 2000 separation 
examination revealed areola scar secondary to augmentation.  
Records show the veteran was trained as a practical nurse.  

VA examination in September 2000 noted the veteran's breasts 
were symmetrical with bilateral .5 centimeter (cm) scars that 
circled the areolas.  The scars were smooth in texture and 
the same color as the surrounding skin.  There was no 
ulceration, skin breakdown, tenderness, adherence, 
depression, or elevation other than a one centimeter mobile 
nodule above the right breast.  There was no loss of 
underlying tissue and no inflammation, edema, or keloid 
formation.  It was noted that normally augmentation scars 
would not be so wide, but because her capsulotomies were done 
through the existing scars they were wider.  The assessment 
of a nurse practitioner was breast status post augmentation, 
capsulotomy with wide scar, and a closed cyst.  Further 
examination by a physician revealed supple breasts with no 
masses or nipple discharge.  There was a two centimeter soft 
mobile lesion along the areolar scar at the twelve o'clock 
position.  The lesion was nontender.  

VA treatment records dated in November 2000 noted that the 
veteran underwent an excision of the right breast mass.  The 
post-operative diagnosis was right breast sebaceous cyst.  A 
pathology report noted a diagnosis of benign keratinous cyst.  
A December 2000 report noted two tiny white suture tips had 
not dissolved and were trimmed flush to the skin.  There were 
no signs or symptoms of infection and no evidence of redness, 
swelling, or drainage.  

VA treatment records dated in October 2001 noted augmented 
breasts with large areolas, stretched suture lines, and large 
pores.  There was fibrocystic breast tissue bilaterally.  The 
examiner recommended the veteran have a plastic surgeon 
consultation for possible revision of augmentation.  

Private medical records dated in October 2001 revealed some 
asymmetry in positioning and volume.  It was noted that the 
veteran's left breast was smaller than the right.  

In her November 2001 notice of disagreement the veteran 
stated she had painful lesions as a result of her breast 
surgeries.  She also stated she was very embarrassed by the 
results of the surgery due to excessive and recurrent lumps.  

VA treatment records dated in January 2003 noted a breast 
examination revealed normal symmetric breasts with implants.  
There was a scar around the areola.  There were no masses 
palpable, no skin changes, no nipple discharge and no 
axillary lymphadenopathy, bilaterally.  

At her personal hearing in January 2004 the veteran testified 
that her breasts were not symmetrical and complained that the 
scars were awful.  She expressed concern that another cyst 
would form in her right breast.  

VA treatment records dated in March 2004 noted a breast 
examination revealed normal symmetric breasts with implants.  
There was a scar around the areola.  There were no masses 
palpable and no skin changes.  A June 2004 report noted 
keloid scars surrounding the areolas.  There was asymmetrical 
firmness left greater than right.  The implants felt intact.  
It was noted the veteran complained of chronic problems with 
fluid build up which she felt the need to express.  The 
veteran was advised to avoid the area for two weeks and to 
return for evaluation.  An August 2005 report noted an 
examination revealed cystic appearing lesions around the 
areolas that drained milky excretions.  There were palpable 
areas of density, possibly due to scar tissue.  A September 
2005 plastic clinic report noted a physical examination of 
the breasts revealed good symmetry in size, shape, and nipple 
position.  There were well-healed periareolar scars, 
bilaterally.  The nipples were contractile and sensate.  The 
scars were faded to a white color and were soft.  Palpation 
of the breasts revealed no evidence of dominate masses.  The 
breast implants were palpable and there was a grade 2 
capsular contracture, bilaterally.  The breasts were 
nontender.  It was noted the veteran was reassured concerning 
the status of her breast implants.  It was the examiner's 
impression that no additional revisionary surgery was 
indicated.  

On VA examination in January 2007 the veteran reported that 
she had not experienced any recurrence of a breast cyst, but 
that she had some thick tissue in the scars and that she 
squeezed thick white fluid from the areas within the scars 
each day while showering.  She indicated her opinion that 
this procedure prevented cyst formation that would have to be 
surgically removed.  The examiner noted the veteran's breasts 
were normal in size and symmetry.  The implants were 
palpated.  The scars around each nipple were abnormal in 
appearance and were wide and thick in areas with some small 
puckered and indented areas.  There was no evidence of 
tenderness or masses on palpation.  Thick white fluid was 
expelled from the scars on each breast.  The diagnosis was 
bilateral breast augmentation with mastopexy procedure.  The 
examiner noted there was no diagnosis to account for the 
sebaceous cyst in the breast, but that it was more likely 
than not that surgery contributed to the formation of the 
sebaceous cyst in the scar.  The cosmetic outcome of the 
breast contracture status post bilateral breast augmentation 
with mastopexy did not represent a disabling disorder.  A 
July 2007 VA examiner expressed agreement with the findings 
of the January 2007 opinion.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Analysis

Based upon the evidence of record, the Board finds the 
veteran has residual sebaceous cysts in the areas about her 
bilateral breast scars as a result of breast augmentation 
during active service.  The January and July 2007 VA medical 
opinions are persuasive as to this matter.  The veteran's 
statements as to having experienced chronic fluid build up in 
the scar areas is credible.  Therefore, to this extent, the 
veteran's claim for entitlement to service connection for the 
residuals of breast augmentation surgery is granted.


ORDER

Entitlement to service connection for residual sebaceous 
cysts as a result of breast augmentation surgery is granted.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate her claims by correspondence dated 
in May 2002 and September 2006.  The September 2006 
correspondence also notified her that the VCAA notice 
requirements applied to all elements of a claim.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, service treatment records dated in June 1999 
show the veteran complained of incomplete bowel movements and 
that she stated she had bowel movements every three to four 
days.  An examination revealed a reducible umbilical hernia.  
Records show she underwent umbilical hernia repair in 
June 1999.  In her March 2000 report of medical history the 
veteran noted she had an umbilical hernia and an intestinal 
backup/stricture requiring chronic stool softener use.  VA 
examination in September 2000 noted the umbilical scar was 
barely perceptible.  The examiner's assessment was status 
post umbilical hernia and chronic constipation with laxative 
dependency.  

VA gastrointestinal examination in January 2007 by a nurse 
practitioner included a diagnosis of constipation of unknown 
etiology.  The examiner stated it was unlikely the veteran's 
constipation and laxative dependence were secondary to her 
service-connected umbilical hernia repair.  A February 2007 
VA mental disorders examiner found the veteran's constipation 
was not directly related to her umbilical hernia surgery in 
service and was not caused by anxiety or depression.  A July 
2007 VA gynecological examination report, however, found that 
while there was no evidence of obstruction related to the 
veteran's umbilical hernia repair, a gastrointestinal 
evaluation was recommended to assess the lower tract and 
colon for pathology unrelated to the umbilical hernia repair.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA gastrointestinal disorders examination 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that she has 
a present chronic constipation disability 
as a result of active service.  A 
complete evaluation of the lower tract 
and colon for pathology unrelated to an 
umbilical hernia repair should be 
completed.  Any opinion provided should 
be reconciled with the service treatment 
reports and post-service VA examination 
findings.

Prior to any examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


